PER CURIAM.
In November 2017, Shannon DeWayne Patterson (State Bar No. 173418) pled guilty in federal district court to one count of aiding and assisting in the preparation and presentation of a false tax return, in violation of 26 USC § 7206 (2). See United States v. Patterson, No. 1:17-CR-00413-WO (M.D.N.C. Nov. 13, 2017). On May 21, 2018, this Court granted Patterson's petition requesting an interim suspension of his license to practice law pending his sentencing and ordered that he be suspended until further order of this Court. See In the Matter of Patterson, 303 Ga. 750, 814 S.E.2d 729 (2018). On September 27, 2018, the federal district court sentenced Patterson, who has been a member of the State Bar of Georgia since 2006, to 13 months of incarceration, followed by one year of supervised release. The court further ordered him to pay restitution in the sum of $60,800. Patterson subsequently filed the underlying petition for voluntary surrender of license, admitting that he has violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, which makes it a disciplinary violation "for a lawyer to ... be convicted of a felony." See Bar Rule 4-102 (d). The State Bar has responded, requesting that the Court accept the petition and indicating that a surrender of license, which is tantamount to disbarment, is appropriate and in the best interests of the public and the Bar.
Based on our review of the petition, we agree that acceptance of Patterson's petition is in the best interests of the Bar and the public. Accordingly, the name of Shannon Dewayne Patterson is hereby removed from the rolls of persons entitled to practice law in the State of Georgia.
Voluntary surrender of license accepted.
All the Justices concur.